FILED
                            NOT FOR PUBLICATION                              JUL 10 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10076

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00231-DCB

  v.
                                                 MEMORANDUM*
ROBERTO CHAVEZ-VALENCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Roberto Chavez-Valencia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence imposed for

attempted reentry after deportation, in violation of 8 U.S.C. § 1326, and aggravated

identity theft, in violation of U.S.C. §1028A(a)(1). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Chavez-Valencia’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Chavez-Valencia the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

Accordingly, the conviction and sentence are affirmed.

         In accordance with United States v. Rivera–Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to section 1326(b)(2). See United States v.

Herrera–Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to section 1326(b)). The district court is further directed to

modify the judgment to reflect a one-year term of supervised release as to Count 2.

See 18 U.S.C. § 3583(b)(3).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED; REMANDED to correct the judgment.




                                           2                                     13-10076